RILEY, Judge,
dissenting.
I respectively dissent from the majority because (1) I do not believe Father’s request to amend the CHINS petition effectively notified Mother that the threat she posed to V.C. would be an issue at trial, and (2) I believe it was improper to consolidate the CHINS action with Father’s paternity and custody action.
Indiana Code § 31-34-9-3 requires, in part, that a CHINS petition contain a concise statement of the facts upon which the allegations are based, including the date and location at which the alleged facts occurred. In the present case, the DCS included within its petition a single statement that on or about May 17, 2005, Mother failed to protect V.C. from molestation by Father. However, in light of the trial court’s determination that V.C. was not molested by Father, Mother now claims, and I agree, that she could not have failed to protect V.C. from being molested. Accordingly, the DCS did not present evidence to substantiate the allegation within its CHINS petition.
Although I recognize that a CHINS finding need only be supported by sufficient evidence that a child is in need of services as defined in the CHINS statute, this court has previously held that in setting out the mandatory contents of a CHINS petition, I.C. § 31-34-9-3 serves to give parents notice of the allegations and the opportunity to contradict the DCS’s case. T.Y.T. v. Allen County Div. of Family and Children, 714 N.E.2d 752, 756 (Ind.Ct.App.1999); Maybaum v. Putnam County Office of Family & Children, 723 N.E.2d 951, 954 (Ind.Ct.App.2000). Therefore, I believe there must be a reasonable level of congruence between the factual allegations in the CHINS petition and the evidence presented at the CHINS hearing. As a result, here, I would have required the DCS to amend their petition to reflect the entirety of the allegations against Mother.
Also, despite it being arguable that Mother impliedly consented to trial of her mental instability, I am unable to ignore that the hearing in this case involved a consolidation of two separate actions with two separate categories of evidence: (1) the evidence put forth by the DCS as to the CHINS action; and (2) the evidence presented by Father in support of his paternity and custody action. This court has previously declared that one of the purposes of the Indiana Juvenile Code is “to provide a judicial procedure that insures fair hearings and recognizes and enforces the constitutional and other legal rights of children and their parents.” Roark v. Roark, 551 N.E.2d 865, 868 (Ind.Ct.App.1990). We have always been particularly concerned where there are procedural irregularities in a CHINS proceeding, as they may be of such import that they deprive a parent of procedural due process with respect to a potential subsequent termination of parental rights. In re J.Q., 836 N.E.2d 961, 967 (Ind.Ct.App.2005). In my view, unless the trial court in the present case was able to keep the evidence and the issue to which that evidence belonged distinct in its mind, there was ample room for confusion in the procedure of this matter. As a result, due to the potentially devastating consequences of a CHINS determination, trial courts should examine CHINS causes independently from all oth*184er actions. Accordingly, I would have reversed and remanded this case to the trial court with' instructions to hold a hearing on the CHINS petition separate from Father’s paternity and custody action.